UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

ROBERT J HIGDON, JR,

Plaintiff,
v. Case No: 5:18-cv-634-Oc-18PRL
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE comes for consideration on Plaintiff Robert J. Higdon, Jr.’s appeal from a
final decision of the Commissioner of the Social Security Administration (the “Commissioner”)
denying his application for Supplemental Security Income (“SSI”) after proceedings before an
Administrative Law Judge (“ALJ”).' (See Doc. 1 at 2.) On January 23, 2020, the United States
Magistrate Judge issued a Report and Recommendation (the “Report and Recommendation”)
recommending that the Commissioner’s decision be affirmed (Doc. 29), to which Plaintiff timely
filed objections (Doc. 30) and the Commissioner responded (Doc. 30).

The ALJ’s findings are supported by substantial evidence, and the ALJ applied the proper
legal analysis to Plaintiff's disability claims. Additionally, Plaintiff fails to provide sufficient
support to disregard the general rule that the Appointments Clause issue is subject to forfeiture if
not raised before the ALJ. After de novo review of the portions of the Report and Recommendation

(Doc. 29) to which Plaintiff objected, it is hereby ORDERED and ADJUDGED as follows:

 

' The Commissioner filed a certified copy of the record before the Social Security Administration. (See Doc. 21.)
1. United States Magistrate Judge Philip R. Lammens’s Report and Recommendation (Doc.
28) is APPROVED and ADOPTED and is made part of this Order for all purposes, including
appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under sentence four of
42 U.S.C. § 405(g). The Clerk of the Court is directed to ENTER JUDGMENT accordingly and

CLOSE the case.

DONE and ORDERED in Orlando, Florida on this ¥ G day of February, 2020.

oe

G, DALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record
